REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 1/26/2022.

Allowable Subject Matter
Claims 1-18 and 20-21 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claims 1, 13 and 18, the closest prior art is JP 2015190999 of Sadanao.

Regarding Claims 1 13 and 18, Sadanao teaches an optical imaging system comprising: a housing, a lens barrel; and an optical imaging system disposed in the lens barrel and configured to focus incident light on the imaging plane; the optical imaging system) comprising: a first lens, a second lens, a third lens, a fourth lens, a fifth lens, and a sixth lens sequentially disposed in ascending numerical disposed in order from an object side of the optical imaging system toward an imaging plane, and a stop disposed between the object side of the optical imaging system and the sixth lens, wherein one 

But Sadanao does not teach that wherein the third lens has a concave object-side surface together with 8.0 < TL/f < 14.0, where TL is a distance from an object-side surface of the first lens to the imaging plane.

The prior art taken either singly or in combination fails to anticipate or fairly suggest an optical imaging system further comprising:
wherein the third lens has a concave object-side surface together with 8.0 < TL/f < 14.0, where TL is a distance from an object-side surface of the first lens to the imaging plane,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-12 and 21 are also allowed due to their dependence on claim 1.
Claims 14-17 are also allowed due to their dependence on claim 13.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872